DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Klaus et al (US 4,509,668), hereinafter Klaus.

Regarding claim 1, Klaus discloses a driving tool (Fig. 1, item 1) comprising: 
a driving mechanism (Fig. 1, items 5, 9, 4) (Col. 1, lines 5-47) which is driven with a fluid (Col. 1, lines 5-47) and which is configured to drive a fastener supplied to a nose portion (Col. 1, lines 5-47); and 
a clocking mechanism (Fig. 7-9, items 11, 7, 29, 58) configured to perform clocking of a time period (Col. 3, lines 31-60) for switching between presence and absence of actuation (Col. 8, line 41-Col. 9, line 27) of the driving mechanism, wherein 
the clocking mechanism is supplied with a fluid (Fig. 8 and 9) (Col. 8, line 41-Col. 9, line 27) for actuating the driving mechanism, moves a moving member (Fig. 8, items 14, 18) from an initial position (Fig. 8, moving member 14, 18 is in an initial position) to a clocking starting position (Fig. 9, moving member 14, 18 is in a clocking starting position) where clocking is started by force of the fluid, and performs clocking by controlling movement of the moving member by applying a load of resistance (Col. 8, line 41-Col. 9, line 27, fluid enters chamber to raise moving member 18) when the moving member moves from the clocking starting position to the initial position thereof (Col. 8, line 41-Col. 9, line 27, fluid is released at a predetermined rate to return moving member from the clocking starting position to the initial position).

Regarding claim 2, Klaus discloses the driving tool according to claim 1, wherein the driving mechanism (Fig. 1, item 4, 9) is driven with compressed air (Col. 8, lines 20-40), the driving tool comprises an air cylinder (Fig. 1-3, item 2) (Col. 1, lines 5-47) having an air piston (Col. 1, lines 5-47) actuated by being supplied with compressed air (Col. 1, lines 5-47), and movement of the air piston is transmitted to the clocking mechanism to move the moving member (Col. 1, lines 5-47, air piston to drive fastener into the workpiece is moved by compressed air 2 and movement of air piston moves moving member 18) (Col. 8, line 41-Col. 9, line 27).

Regarding claim 3, Klaus discloses the driving tool wherein the driving mechanism comprises: a driving cylinder (Fig. 7-9, items 3, 4) having a driving piston (Fig. 7-9, item 4) actuated by being supplied with compressed air (Col. 5, line 52-Col. 8, line 20); and a blowback chamber (Fig. 7-9, item 34) to which compressed air is supplied from the driving cylinder (Col. 5, line 52-Col. 8, line 20) and which is configured to supply compressed air to the driving cylinder (Fig. 9, blowback chamber 34 supplies compressed art to driving cylinder 4) for returning the driving piston, and the air cylinder is supplied with compressed air from the blowback chamber (Col. 5, line 52-Col. 8, line 20) (Fig. 7).

Regarding claim 4, Klaus discloses the driving tool according wherein the driving mechanism comprises a driving cylinder (Fig. 7-9, items 3, 4) having a driving piston (Fig. 7-9, item 4) actuated by being supplied with compressed air (Col. 5, line 52-Col. 8, line 20), and the air cylinder is supplied with compressed air from the driving cylinder (Fig. 7, air cylinder 2 is supplied with compressed air from driving cylinder 4) (Col. 5, line 52-Col. 8, line 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Klaus in view of Ishikawa et al (US 2019/0389045), hereinafter Ishikawa.

Regarding claim 5, Klaus discloses the driving tool the clocking mechanism is configured to apply a load when the moving member moves.
Klaus is silent about the clocking mechanism being an oil damper.
However, Ishikawa teaches a clocking mechanism being an oil damper (Para. 0013).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention to modify the driving tool of Klaus to incorporate the oil damper of Ishikawa.  A person of ordinary skill in the art would have been motivated to make such change in order to allow the user to freely select the clocking time (Klaus, Para. 0013).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731